Title: To Thomas Jefferson from Joseph Dougherty, 17 April 1807
From: Dougherty, Joseph
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Washington Apl. 17th. —07
                        
                        I received your 2 letters and the direction they contained are duly attended to.
                        I got a box for you in stage office at george Town about 12 I. square. it feels light as if it contained
                            books. I will wait your directions what to do with it Mr. Duane is not arived here nor no account of your boxes with the
                            strawberry plants. I thought the box I received might contain the strawberrys but did not like to open it All is well
                            here 
                  your Hble. Servt.
                        
                            Jos. Dougherty
                            
                        
                    